—In an action, inter alia, to recover damages for medical malpractice and wrongful death, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Spodek, J.), dated January 27, *5461999, as granted that branch of the defendants’ motion which was to dismiss the complaint pursuant to CPLR 3211 (a) (7) for failure to state a cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
“It is well settled that absent independent physical injuries to her person which directly cause the injury to her child during childbirth, a mother cannot recover damages for the attendant emotional and psychic harm” (Bubendey v Winthrop Univ. Hosp., 151 AD2d 713, 714). The plaintiff has failed to allege any such injuries to her person in her pleadings. Santucci, J. R, Florio, Schmidt and Adams, JJ., concur.